
	

113 S684 ES: Mni Wiconi Project Act Amendments of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		113th CONGRESS
		2d Session
		S. 684
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Mni Wiconi Project Act of 1988
		  to facilitate completion of the Mni Wiconi Rural Water Supply System, and for
		  other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Mni Wiconi Project Act Amendments of
			 2013.
		2.Other agency assistanceThe Mni Wiconi Project Act of 1988 (Public
			 Law 100–516; 102 Stat. 2566; 108 Stat. 4543) is amended by inserting after
			 section 3B the following:
			
				3C.Plans for Completing the Oglala Sioux Rural
				Water Supply System, Rosebud Sioux Rural Water System, and Lower
			 Brule Sioux
				Rural Water System
					(a)Plans for completion
						(1)In generalIn consultation with the Oglala Sioux
				Tribe, the Rosebud Sioux Tribe, and the Lower Brule Sioux Tribe, as
			 applicable,
				and the Federal agency heads listed in subsection (b)(1), the
			 Secretary shall
				develop plans to complete the Oglala Sioux Rural Water Supply
			 System, the
				Rosebud Sioux Rural Water System, and the Lower Brule Sioux Rural
			 Water
				System.
						(2)ContentsThe plan for each water supply system
				described in paragraph (1) shall require—
							(A)the completion of remaining components of
				the applicable system in accordance with the Final Engineering
			 Report dated May
				1993;
							(B)the improvement, repair, and replacement of
				existing water systems; and
							(C)the transfer of those existing water
				systems to the United States, to be held in trust for the Oglala
			 Sioux Tribe,
				the Rosebud Sioux Tribe, or the Lower Brule Sioux Tribe, as
			 applicable, and
				made part of the applicable rural water system.
							(3)Submission to CongressNot later than 2 years after the date of
				enactment of this section, the Secretary shall submit to the
			 Committee on
				Energy and Natural Resources of the Senate and the Committee on
			 Natural
				Resources of the House of Representatives—
							(A)a copy of each plan developed under this
				subsection, including a schedule for full implementation of the
			 plan that shall
				not exceed a period of 15 years after the date of enactment of this
				section;
							(B)a report that includes—
								(i)a description of the roles and
				responsibilities of each of the heads of the Federal agencies
			 listed in
				subsection (b)(1) (including the Commissioner of the Bureau of
			 Reclamation)
				relating to the completion of the water supply systems, including
			 with respect
				to the improvement, repair, and replacement of the existing water
			 systems
				before and after transfer;
								(ii)the program authorities of each Federal
				agency listed in subsection (b)(1) and a description of how the
			 heads of the
				Federal agencies will work together to complete and implement the
			 plans;
				and
								(iii)the amount of funding and any other need
				the Secretary determines to be necessary to complete and implement
			 the plans;
				and
								(C)as applicable, a description of the roles
				and responsibilities of the heads of other Federal agencies that
			 have existing
				authorities to provide assistance to the Oglala Sioux Tribe, the
			 Rosebud Sioux
				Tribe, or the Lower Brule Sioux Tribe.
							(b)Interagency agreements
						(1)In generalNotwithstanding any other provision of law,
				the Secretary shall enter into agreements with the Administrator of
			 the
				Environmental Protection Agency, the Secretary of Agriculture, the
			 Secretary of
				Health and Human Services, and the Secretary of Housing and Urban
				Development—
							(A)to fulfill the trust responsibility of the
				United States; and
							(B)to complete the Oglala Sioux Rural Water
				Supply System, the Rosebud Sioux Rural Water System, and the Lower
			 Brule Sioux
				Rural Water System in accordance with the Final Engineering Report
			 dated May
				1993, including the transfer of existing water systems, as set
			 forth in the
				plans for completion developed under subsection (a).
							(2)Cooperation
							(A)In generalThe heads of the Federal agencies described
				in paragraph (1) shall assist the Secretary in completing the
			 Oglala Sioux
				Rural Water Supply System, the Rosebud Sioux Rural Water System,
			 and the Lower
				Brule Sioux Rural Water System pursuant to sections 3(a), 3A(a),
			 and 3B(a),
				respectively, including by—
								(i)improving, repairing, and replacing
				existing water systems as set forth in the plans developed under
			 subsection
				(a); and
								(ii)constructing new rural water facilities,
				service lines, and other necessary features.
								(B)Administrator of the Environmental
				Protection AgencyThe
				Administrator of the Environmental Protection Agency shall assist
			 the Secretary
				in meeting the environmental and safe drinking water needs of the
			 Pine Ridge
				Indian Reservation, the Rosebud Indian Reservation, and the Lower
			 Brule Indian
				Reservation, including through compliance with the Safe Drinking
			 Water Act (42
				U.S.C. 300f et seq.).
							(C)Secretary of Health and Human
				ServicesThe Secretary of
				Health and Human Services shall assist the Secretary in meeting the
			 water
				supply and public health needs of the Pine Ridge Indian
			 Reservation, the
				Rosebud Indian Reservation, and the Lower Brule Indian Reservation,
			 including
				through compliance with the Act of August 5, 1954 (commonly known
			 as the
				Indian Sanitation Facilities Act) (42 U.S.C. 2001 et seq.).
							(D)Secretary of Housing and Urban
				DevelopmentThe Secretary of
				Housing and Urban Development shall assist the Secretary by
			 carrying out
				projects to connect houses that are eligible for funding from the
			 Department of
				Housing and Urban Development on the reservations of the Oglala
			 Sioux Tribe,
				the Rosebud Sioux Tribe, and the Lower Brule Sioux Tribe, through
			 plumbing,
				water pipes, appurtenances, and interconnections to the Oglala
			 Sioux Rural
				Water Supply System, the Rosebud Sioux Rural Water System, and the
			 Lower Brule
				Sioux Rural Water System, respectively, to meet the water
			 conservation
				standards of those water supply systems.
							(3)Livestock distribution systems
							(A)In generalThe Secretary and the Secretary of
				Agriculture shall, through the use of authorities of the Bureau of
			 Indian
				Affairs and the Department of Agriculture, respectively, complete,
			 during a
				period not to exceed 15 years after the date of enactment of this
			 section, the
				livestock distribution system for the Oglala Sioux Rural Water
			 Supply System
				and the Rosebud Sioux Rural Water System, consistent with the Final
			 Engineering
				Report dated May 1993.
							(B)AdministrationFor each water supply system described in
				subparagraph (A), the Secretary shall enter into agreements with
			 the Secretary
				of Agriculture and the Director of the Bureau of Indian Affairs
			 that set forth
				the specific responsibilities of each agency concerning the
			 construction of the
				livestock distribution systems.
							(4)Lead agencyThe Department of the Interior, acting
				through the Bureau of Reclamation, shall act as the lead agency in
			 carrying out
				this section.
						(5)Administration
							(A)In generalEach agency head shall carry out the duties
				of the agency head under this subsection out of amounts made
			 available to the
				agency head under annual appropriations and existing authorities.
							(B)Authorization of use of other Federal
				agency fundsAmounts made
				available to agencies other than the Bureau of Reclamation may also
			 be used to
				carry out this Act.
							(C)Additional funding requestsNothing in this subsection prohibits the
				Oglala Sioux Tribe, the Rosebud Sioux Tribe, or the Lower Brule
			 Sioux Tribe
				from applying for, seeking, or obtaining amounts from the Federal
			 agencies
				referred to in paragraph (1) for any other purpose.
							(c)Upgrading standards for connecting
				homesThe Director of the
				Bureau of Indian Affairs shall, through the use of existing
			 programs and annual
				appropriations, assist the Secretary in completing the Oglala Sioux
			 Rural Water
				Supply System, the Rosebud Sioux Rural Water System, and the Lower
			 Brule Sioux
				Rural Water System by constructing, repairing, and upgrading
			 plumbing fixtures,
				skirting, and other necessary features, such as septic tanks and
			 drainfields,
				to ensure that houses within the service areas are able to meet the
			 standards
				for connecting to those water
				systems.
					.
		3.Authorization of appropriations
			(a)Planning, design, and
			 constructionSection 10(a) of
			 the Mni Wiconi Project Act of 1988 (Public Law 100–516; 102 Stat. 2571;
			 108
			 Stat. 4545; 116 Stat. 3033; 121 Stat. 1954) is amended—
				(1)in the first sentence, by striking
			 and $58,800,000 (based on October 1, 1997 price levels) and
			 inserting , $58,800,000 (based on October 1, 1997 price levels), and
			 $14,308,000 (based on October 1, 2011 price levels);
				(2)in the second sentence, by striking
			 2013 and inserting 2016; and
				(3)in the third sentence, by striking
			 and October 1, 1997 (with respect to the $58,800,000) and
			 inserting , October 1, 1997 (with respect to the $58,800,000), and
			 October 1, 2011 (with respect to the $14,308,000).
				(b)Operation and Maintenance of Oglala Sioux
			 Rural Water Supply System, Rosebud Sioux Rural Water Supply System, and
			 Lower
			 Brule Sioux Water Supply SystemSection 10(b) of the Mni Wiconi Project Act
			 of 1988 (Public Law 100–516; 102 Stat. 2571; 108 Stat. 4545) is amended—
				(1)in the first sentence, by striking
			 There are and inserting the following:
					
						(1)Operation and maintenance
							(A)In generalThere
				are
							;
				(2)in the second sentence, by striking
			 The operation and inserting the following:
					
						(B)West River and Lyman-Jones Rural Water
				Systems
							(i)In generalThe
				operation
							;
				(3)in the third sentence, by striking
			 Such fee and inserting the following:
					
						(ii)Fee basisThe fee described in clause
				(i)
						; 
				(4)in the fourth sentence, by striking
			 Such operation and maintenance payments and inserting the
			 following:
					
						(iii)Adjustment of paymentsThe operation and maintenance payments
				under this subparagraph
						;
				and
				(5)by adding after paragraph (1) (as so
			 designated) the following:
					
						(2)Community water systems upgrades
							(A)In generalAfter the date on which public or tribal
				water systems on the Pine Ridge Indian Reservation, the Rosebud
			 Indian
				Reservation, and the Lower Brule Indian Reservation that are in
			 existence on
				the date of enactment of this paragraph have been brought up to the
			 standards
				for the water systems established in the plans developed under
			 section 3C(a),
				but not later than 15 years after the date of enactment of this
			 paragraph,
				title to each of the water systems shall be transferred to the
			 United States,
				to be held in trust for the benefit of the applicable Indian tribe,
			 on the
				request of the Oglala Sioux Tribe, the Rosebud Sioux Tribe, or the
			 Lower Brule
				Sioux Tribe, as applicable, and the owner of the water system.
							(B)Improvements and repairs and
				replacementThe Secretary
				shall use amounts authorized to be appropriated under paragraph (1)
			 for the
				improvement, repair, and replacement of any water system that is
			 transferred or
				proposed, by request of the owner of the water system, to be
			 transferred and
				improved under subparagraph
				(A).
							.
				4.OffsetNotwithstanding any other provision of law, in the case of the project authorized by section 1617
			 of the Reclamation Projects Authorization and Adjustment Act of 1992 (43
			 U.S.C. 390h–12c), the maximum amount of the Federal share of the cost of
			 the project under section 1631(d)(1) of that Act (43 U.S.C. 390h–13(d)(1))
			 otherwise available as of the date of enactment of this Act shall be
			 reduced by $15,000,000.
	
		
			Passed the Senate December 16, 2014.
			
			Secretary
		
	
	
	
